 1

 2

 3

 4

 5

 6
                                     UNITED STATES DISTRICT COURT
 7
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9     EFREN DANIELLE BULLARD,                              Case No. 1:17-cv-00328-LJO-JDP

10                      Plaintiff,                          ORDER DENYING PLAINTIFF’S MOTION
                                                            TO COMPEL AS MOOT
11             v.
                                                            ECF No. 71
12     BENSON, et al.
13                      Defendants.
14

15

16

17            I have received the parties’ joint statement agreeing that plaintiff’s motion to compel,
18    ECF No. 71, is moot. Plaintiff’s motion to compel is therefore denied as moot. I will,
19    however, retain the telephonic hearing scheduled for October 1, and use it as an opportunity to
20    discuss the status of the case and a new deadline for dispositive motions.
21
     IT IS SO ORDERED.
22

23
     Dated:      October 1, 2019
24                                                         UNITED STATES MAGISTRATE JUDGE
25

26
27            No. 205
28


                                                       1
